COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
        NO. 2-06-388-CV
 
IN RE
BERNARD SCHUCHMANN                                                RELATOR
 
                                               ----------
 
                                    ORIGINAL
PROCEEDING
 
                                               ----------
                                   MEMORANDUM
OPINION[1]
                                               ----------
The court has considered relator's petition for writ of prohibition
and emergency motion for temporary relief. 
The court is of the opinion that relief should be denied.  Accordingly, relator=s petition for writ of prohibition and emergency motion for temporary
relief are denied.  
Relator shall pay all costs incurred in this proceeding, for which let
execution issue.
PER CURIAM
PANEL A:   HOLMAN, LIVINGSTON,
AND GARDNER, JJ.
DELIVERED:  October 27, 2006 
 




[1]See Tex. R.
App. P. 47.4